Citation Nr: 1642266	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the April 1969 rating decision that denied service connection for a back disorder.  

2.  Entitlement to an effective date earlier than May 6, 2010, for the grant of service connection for multilevel lumbar degenerative disc disease and spondylosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The September 2010 rating decision granted service connection for multilevel lumbar degenerative disc disease and spondylosis, effective May 6, 2010.  The Veteran submitted a notice of disagreement with the assigned effective date in November 2010 and was provided with a statement of the case in December 2010.  The Veteran perfected his appeal with a January 2011 VA Form 9.  

The Veteran testified at a videoconference hearing in August 2012 and a copy of that transcript is of record.

In a June 2014 decision, the Board, in relevant part, remanded the issue of entitlement to an earlier effective date as inextricably intertwined with the adjudication of whether there was CUE in the April 1969 rating decision that denied entitlement to service connection for a back disorder.  

In the July 2014 rating decision, the RO found that there was no CUE in the April 1969 rating decision.  The Veteran filed a notice of disagreement in December 2014 and was provided with a statement of the case in February 2015.  The Veteran perfected his appeal with a March 2015 statement in lieu of a VA Form 9.

On the March 2015 substantive appeal, the Veteran's representative indicated that the Veteran desired a hearing.  The Board sent the Veteran a hearing clarification letter in August 2016.  In a September 2016 response, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704 (e) (2015).

The Veteran's Veterans Benefits Management System (VBMS) file reveals a May 2016 Appellate Brief and the August 2016 and September 2016 hearing clarification letter and response.  The Veteran's Virtual VA claims file reveals VA treatment records dated September 2002 to December 2011.  


FINDINGS OF FACT

1.  In a final decision issued in April 1969, the RO denied the Veteran's claim of entitlement to service connection for a back disorder. 

2.  The April 1969 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome regarding the claim of entitlement to service connection for a back disorder.

3.  On May 6, 2010, the Veteran filed a claim for entitlement to service connection for a back disability.  

4.  No communication received prior to May 6, 2010, can be reasonably construed as a claim for entitlement to service connection for a back disability.   


CONCLUSIONS OF LAW

1.  Clear and unmistakable error has not been shown in the April 1969 rating decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

2.  The criteria for effective date earlier than May 6, 2010, for the grant of service connection for multilevel lumbar degenerative disc disease and spondylosis have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  

In regards to the Veteran's CUE claim, in Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  The Court in Livesay held that CUE claims are not conventional claims, but rather are requests for revisions of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the Veteran's CUE claim.

The Veteran's claim for an earlier effective date arises from a disagreement with the initial date that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, it appears that all known, relevant and available records have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board also finds that the RO has substantially complied with the June 2014 remand directives which included adjudicating the issue of CUE in the April 1969 rating decision.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

CUE

The Veteran contends that there was CUE in the April 1969 rating decision as some of the Veteran's service treatment records were not available at the time of the decision.  See August 2012 Board hearing.  

The Veteran filed a claim for entitlement to service connection for a back disorder in January 1969.  In an April 1969 rating decision, the RO denied entitlement to service connection for a back disorder.  The RO concluded that there was no indication of treatment for or diagnosis of a back disorder.  The RO referenced the Veteran's service treatment records in regards to a left knee disability claim that is not before the Board.  The Veteran was notified of this decision by way of an April 23, 1969.  The Veteran did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

The Board acknowledges the assertion that the Veteran's service treatment records showing in-service treatment for the Veteran's low back disability were not associated with the Veteran's claim file at the time of the April 1969.  In this regard, 38 C.F.R. § 3.156 (c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i) (2015).

However, in this case, the evidence of record reveals that the RO submitted a VA Form 07-3101 in February 1969 requesting the Veteran's service treatment records.  The evidence of records also shows that the Veteran's service treatment records were sent to the RO in March 1969 and were received on April 1, 1969.  Additionally, when the RO requested the Veteran's service treatment records again in May 2010 a request for information noted that all available service treatment records were sent to the RO in March 1969.   Therefore, the Board finds that the Veteran's complete service treatment records were available at the time of the April 1969 rating decision and 38 C.F.R. § 3.156 (c) is not applicable in this case.  Thus, the April 1969 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

A previous determination which is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed.  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a three-part test to determine whether a prior decision was based on CUE: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo, 6 Vet. App. 40, 44.

In this case, the pertinent laws and regulations at the time of the April 1969 rating decisions provided that service connection may be granted when the facts, shown by evidence, establish that a particular disability was incurred coincident with service in the armed forces or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a) (1968).  Further, 38 C.F.R. § 3.303(b) provided that for a chronic disease service connection is warranted if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (1968).  Service connection could also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a) (1968).

Turning to the evidence of record at the time of the April 1969 rating decision, a January 1966 service treatment record shows that the Veteran was treated for a twisted back and that he hit his mid back when he fell from bars on PT course.  The Veteran's back examination was negative and the impression was a low back strain.  

Another January 1966 service treatment record shows that the Veteran was still complaining of back pain.  The Veteran was noted as having a back strain.  

Another January 1966 service treatment records shows that the Veteran was treated for a back strain for the prior five days.  It was noted that it had gotten worse and the Veteran was very limited in the range of motion of the back.  The examiner noted that the Veteran could only bend a few degrees in any direction.  There were no neurologic signs.  The examiner diagnosed a muscle strain and referred the Veteran to orthopedics.  

A January 1966 orthopedic clinic service treatment record noted that the Veteran fell five days prior.  On physical examination the Veteran's range of motion was limited.  SLR was negative and neurological was within normal limits.  X-rays were negative.  The Veteran was diagnosed with contusion of the lumbar spine and physical therapy was recommended.  

A January 1966 physical therapy service treatment record shows that the Veteran was instructed in the back management program with postural correction and body mechanics and to continue on a "qd" clinical program.  

Another January 1966 service treatment record shows that the Veteran required ice treatment to the bilateral para spinous muscle in the lumbar area and no other treatment was required.  

Another January 1966 service treatment record shows that the Veteran was given ice as requested and was instructed to continue on a "qd" clinical program and indefinitely on a home program basis.  

The Veteran's October 1967 separation report of medical examination noted that the Veteran's spine and other musculoskeletal were noted as normal and there were no significant findings on examination.  

The Veteran's October 1967 separation report of medical history shows that the Veteran denied a history of arthritis or rheumatism, bone, joint or other deformity and recurrent back pain.  The Veteran did report a history of severe tooth or gum trouble, skin diseases, high or low blood pressure, tumor growth, cyst, cancer, and foot trouble.  

A December 1967 statement of medical condition noted that the Veteran underwent a separation medical examination more than three working days prior to departure from place of separation.  The Veteran affirmed that to the best of his knowledge since his last separation examination there had been no change in his medical condition.  

On his January 1969 claim, the Veteran reported that he incurred a back injury when he fell from the horizontal bars in basic training.  The Veteran reported that he fell flat on his back.  

Again, as noted above, in the April 1969 rating decision, the RO denied entitlement to service connection for a back disorder concluded that there was no indication of treatment for or diagnosis of a back disorder.

Based on the above, the Board finds that April 1969 rating decision did not contain CUE.  

The Board again notes that the Veteran's assertions that his service treatment records noting an injury to his back where not associated with the Veteran's claims file.  As noted above, the evidence of record illustrates that the Veteran's service treatment records were associated with the Veteran's claims file at the time of the April 1969 rating decision.  

The Board finds that the RO did not err in such a way that would compel the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for any error.  Rather, the RO weighed the relevant evidence, discussed such evidence, and determined that service connection was not warranted.   In this regard, although the RO indicated that there was no indication or treatment of a back disorder and did not mention the injury documented in January 1966, remaining service treatment records are silent with respect to any back problems and the Veteran's separation examination and report of history are absent any complaints or treatment of a back disorder and instead note that the Veteran's spine was normal.  Moreover, the evidence of record at the time of the April 1969 rating decision did not include a diagnosis of back disorder.  In light of the evidence then of record, the Board cannot find that CUE was committed.  The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Instead, the Board finds that consideration of the Veteran's in-service treatment for his low back would essentially amount to weighing that evidence with the other medical evidence then of record, which, as discussed above, does not rise to the level of CUE.  The Board observes that judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  A disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra.  

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators at the time of the April 1969 rating decision with respect to the issue of service connection for a back disorder, and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  Consequently, the Board finds that the April 1969 rating decision did not contain clear and unmistakable error and, therefore, the appeal with respect to this matter must be denied.

Earlier Effective Date

The Veteran contends that he is entitled to his original date of claim as the effective date for the grant of service connection for multilevel lumbar degenerative disc disease and spondylosis.  See August 2012 Board hearing.

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110 (West 2014)

The pertinent regulation provides that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2015).  

As explained above, the Veteran's claim for entitlement to service connection for a back disorder was denied in a final April 1969 rating decision.  

The Veteran filed a claim to reopen on May 6, 2010.  A September 2010 rating decision granted service connection for multilevel lumbar degenerative disc disease and spondylosis and assigned an effective date of May 6, 2010.  

The Board finds that no other correspondence or communication received by the VA before May 6, 2010, can be reasonably construed as an intent to file a formal or informal claim to reopen his previously denied claim of entitlement to service connection for a back disorder.  Therefore, the Board must find that the appropriate date of claim is May 6, 2010.  

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's back disorder prior to May 2010 also cannot constitute a request to reopen a claim for service connection.

Based on the analysis above, and after reviewing the totality of the evidence, the Board finds that the RO did not receive an application for compensation benefits prior to the receipt of the Veteran's claim to reopen in May 2010.  Moreover, although private treatment records document treatment for a low back pain prior to this date, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim to reopen after the final RO disallowance of the claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to May 6, 2010, for the grant of service connection for multilevel lumbar degenerative disc disease and spondylosis.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to May 6, 2010 for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal alleging CUE in April 1969 rating decision that denied entitlement to service connection for a back disorder is denied.  

Entitlement to an effective date earlier than May 6, 2010, for the grant of service connection for multilevel lumbar degenerative disc disease and spondylosis is denied.



____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


